UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 1, 2010 (November 15, 2010) FIRST AMERICAN SCIENTIFIC CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-27094 (Commission File No.) #201 – 30758 South Fraser Way Abbotsford, British Columbia CanadaV2T 6L4 (Address of principal executive offices and Zip Code) (604) 850-8959 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. On November 15, 2010, our chief financial officer, Cal Kantonen suffered certain health ailments which interfered with the filing of our Form 10-Q.On November 23, 2010, he was admitted to the hospital where he underwent an operation for haematosis.The operation was a success and he is presently recovering, which is expected to take 4 weeks.In the interim, his accounting duties are being assumed by a contract consultant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 1st day of December, 2010. FIRST AMERICAN SCIENTIFIC CORP. BY: J. BRIAN NICHOLS J. Brian Nichols President and Chief Executive Officer -2-
